PER CURIAM:
Respondent Craig Burgett Dunbar pleaded guilty to one count of mail fraud stemming from his fraudulent transfer of $816,132.00 from a trust account on which he was a co-trustee. On January 22, 2001, he was sentenced in the United States District Court for the Eastern District of Virginia to twenty-seven months of imprisonment and was ordered to pay $816,132.00 in restitution.
Bar Counsel filed in this court a certified copy of respondent’s judgment of conviction and a copy of an order of the Virginia State Bar Disciplinary Board temporarily suspending respondent pending a disciplinary proceeding based on his criminal conviction. On May 31, 2001, this court temporarily suspended respondent pursuant to D.C. Bar R. XI, §§ 10(c), 11(d), and referred the matter to the Board on Professional Responsibility (“Board”). The Board has concluded that respondent’s conviction involves moral turpitude per se and recommends disbarment pursuant to D.C.Code § ll-2503(a) (2001). The Board further concludes that the issue of reciprocal discipline is moot. The Board’s recommendation is unopposed.
Mail fraud is a crime of moral turpitude per se, In re Ferber, 703 A.2d 142 (D.C.1997); therefore, D.C.Code § ll-2503(a) mandates respondent’s disbarment. Accordingly, it is
ORDERED that Craig Burgett Dunbar is disbarred from the practice of law in the District of Columbia. We note that respondent has not filed the affidavit required by D.C. Bar R. XI, § 14(g). We direct his attention to the requirements of that rule and their effect on his eligibility for reinstatement. See D.C. Bar R. XI, § 16(c).

So ordered.